Citation Nr: 0210916	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  97-13 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for disorders of the 
feet and ankles.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left knee 
disorder.

3.  Entitlement to service connection for a dental disorder 
for the purpose of establishing entitlement to disability 
compensation and/or dental treatment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from April 1982 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  In 
a decision of February 1997, the RO denied eligibility for 
dental treatment.  In another decision of February 1997, the 
RO denied service connection for a dental disability for 
compensation purposes, as well as a bilateral foot disorder 
and an ankle disorder.  In a decision of August 1998, the RO 
denied a request to reopen a claim for service connection for 
a left knee disorder.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
his claims and the evidence necessary to substantiate his 
claims.

2.  Disorders of the feet and ankles were not present during 
service, arthritis of the feet and ankles was not manifest 
within a year after service, and disorders of the feet and 
ankles did not develop as a result of any incident during 
service.

3.  The RO denied the veteran's claim for service connection 
for a left knee disorder in a decision of February 1997, and 
the veteran did not perfect an appeal.

4.  The additional evidence presented since February 1997 is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a left knee disorder.


5.  The veteran did not sustain injuries to his teeth during 
service, nor did he develop gum disease other than 
periodontal disease.

6.  The veteran's missing teeth may be replaced by 
prosthodontics which would restore the masticating function 
of natural dentition.

7.  The veteran does not have an adjudicated compensable 
service-connected dental condition, a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, he was not detained 
or interned as a prisoner of war, he does not have a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, and he is not a 
Chapter 31 vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  Disorders of the feet and ankles were not incurred in or 
aggravated by service, and arthritis of the feet and ankles 
may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  The unappealed RO decision of February 1997 which denied 
service connection for a left knee disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).

3.  The additional evidence presented since February 1997 is 
not new and material, and the claim for service connection 
for a left knee disorder has not been reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 
(2001).

4.  The criteria for entitlement to disability compensation 
for gum disease and missing teeth have not been met.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.381, 4.149, 4.150 (1999 & 2001).

5.  The criteria for entitlement to VA outpatient dental 
treatment have not been met.  38 U.S.C.A. §§ 1131, 1712 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.381, 4.149, 4.150, 17.161-
17.165 (1999 & 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decisions, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claims and complied with the VA's notification requirements.  
The RO also supplied the veteran with the applicable 
regulations in the SOC and SSOC.  The basic elements for 
establishing service connection have remained unchanged 
despite the change in the law with respect to duty to assist 
and notification requirements.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The communications provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The veteran has declined a hearing.  All available 
relevant evidence identified by the veteran was obtained and 
considered.  The record includes VA and private medical 
treatment records.  The Board has noted that in his original 
claim for disability benefits dated in June 1996 the veteran 
reported having been treated at the Brooks Hospital in 
September 1993.  He did not specify the nature of that 
treatment.  The RO wrote to the Brooks Hospital in July 1996 
and requested treatment records, but no response was 
received.  The RO also wrote to the veteran and informed him 
that it was his responsibility to get the records.  The 
veteran has not presented such records.  The Board concludes 
that the VA has fulfilled its responsibility with respect to 
any such hospital records.  The Board also notes that the RO 
has obtained service medical records.  Although the veteran 
contends that there are additional records which have not yet 
been obtained, the RO made multiple attempts to obtain 
additional records with no results.  In light of these 
multiple attempts, the Board concludes that such records do 
not exist, and further attempts to obtain them would be 
futile.   

The veteran has been afforded disability evaluation 
examinations by the VA to assess the nature and etiology of 
his disabilities.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Disorders Of The 
Feet And Ankles.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that service connection should be 
granted for disorders of the feet and ankles because he was 
treated for such disorders in service.  In his claim form of 
June 1996, he reported that both of his feet had skin 
problems, and that he had ankle joint pain.  

The veteran's service medical records, however, do not 
contain any entries pertaining to such treatment.  A record 
dated in May 1991 reflects treatment for right knee pain (for 
which the veteran has already established service connection) 
but is negative for complaints or findings pertaining to the 
ankles or feet.  

There is also no evidence that arthritis of the feet or 
ankles was manifest within a year after separation from 
service.  The earliest evidence pertaining to the feet and 
ankles is from many years after separation from service.  The 
report of an examination of the veteran's joints conducted by 
the VA in March 1998 reflects that the veteran complained of 
having swelling of the feet on a daily basis.  It was 
reported that there had been no treatments to his feet.  On 
examination, there was some callous on the lateral aspects of 
both great toes, however, this was not exaggerated to a 
degree of disability.  X-rays of the ankles showed no bone or 
joint abnormalities.  The diagnosis was normal ankles left 
and right.  

A private medical record from Rodney K. Morris, M.D, dated in 
May 2000 shows that the veteran reported complaints of ankle 
pain.  X-rays of the ankles showed no evidence of fracture, 
dislocation or other significant abnormality.  The pertinent 
diagnosis was bilateral ankle pain.  The examiner did not, 
however, give any medical opinion relating the pain to the 
veteran's period of service.  

A VA treatment record dated in July 2000 shows that the 
veteran reported having joint pain for the past month.  A VA 
radiology report dated in July 2000 reflects that X-rays of 
the veteran's ankles were interpreted as showing a minimal 
degenerative spur at the anterior margin distal to the left 
tibia, and a tiny plantar spur of the left calcaneus.  Again, 
however, there was no indication that the findings were 
related to service.  

Based on the foregoing evidence, the Board finds that a 
disorder of the feet and ankles was not present until many 
years after service, and did not result from any incident in 
service.  The United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Accordingly, the Board concludes 
that a disorder of the feet and ankles was not incurred in or 
aggravated by service, and arthritis of the feet and ankles 
may not be presumed to have been incurred in service.

II.  Whether New And Material Evidence Has Been Presented To 
Reopen A Claim For Service Connection For A Left Knee 
Disorder.

The RO denied the veteran's claim for service connection for 
a left knee disorder in a decision of February 1997.  The 
veteran was notified by letter of that decision and of his 
right to file an appeal, but he did not do so and the 
decision became final.  38 U.S.C.A. §§ 5108, 7105.

The evidence which was considered at the time of the initial 
decision included the veteran's service medical records which 
did not contain any complaints, findings, or diagnoses 
pertaining to the left knee.  

In the decision of February 1997, the RO concluded that there 
was no basis for granting service connection for a disorder 
of the left knee because the service medical records were 
negative for complaints of or treatment for any left knee 
problems.  The Board further notes that there was no evidence 
of arthritis of the left knee within a year after separation 
from service.   

The veteran requested that his claim be reopened, but that 
request was denied by the RO and the veteran perfected this 
appeal.  The veteran contends that the RO made a mistake by 
failing to reopen and grant his claim for service connection 
for a left knee disorder.  He asserts that his left knee 
disorder was first manifest by symptoms in service.  

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted 
to the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West,  155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Significantly, however, nothing in that law requires the VA 
to reopen a claim that has been disallowed except when new 
and material evidence has been secured and presented.  See 
38 U.S.C.A. § 5103(f).  

The additional evidence which has been presented since the 
February 1997, decision includes recent medical records which 
demonstrate that the veteran has been treated for left knee 
problems.  For example, a private medical record dated in May 
2000 shows complaints of bilateral knee pain.   

A VA examination report dated in April 1998 shows that the 
diagnosis was mild osteoarthritis, both knees, pain and 
swelling, more in the right knee than in the left.  

The Board finds that the additional evidence still does not 
include any competent medical evidence to show that a current 
left knee disorder was incurred in or aggravated by service.  
The Board notes that the additional medical evidence is from 
many years after service.  There is no medical opinion that 
any left knee disorder noted currently is related to the 
veteran's period of service many years earlier.  In addition, 
there is no medical opinion that the left knee disorder was 
caused or aggravated by the service-connected right knee 
disorder.  With respect to the veteran's own opinion, the 
Court has held that lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  Similarly, "lay assertions of medical 
causation . . . cannot serve as a predicate to reopen a claim 
under [38 U.S.C. § 5108]".  See Moray v. Brown, 5 Vet. App. 
211, 214 (1993)."  Mintz v. Brown, 6 Vet. App. 277, 280 
(1994).  The Board also notes that the account given by the 
veteran essentially duplicates the contentions which he 
presented at the time of his original claim for service 
connection for a left knee disorder, and therefore, cannot 
reopen a claim. See Floyd v. Brown, 9 Vet. App. 88 (1996).  

For the foregoing reasons, the Board finds that the 
additional evidence presented since February 1997, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
left knee disorder.  Accordingly, the decision of February 
1997 which denied service connection for left knee disorder 
remains final.

III.  Entitlement To Service Connection For A Dental 
Disorder.

In his claim form of June 1996, the veteran listed 
disabilities including "gum disease" and "tooth decay."  
He did not specify whether he was seeking treatment, 
compensation, or both.  He also did not report having had any 
dental injuries.  

The veteran's service dental treatment records show that he 
was seen on multiple occasions for various types of dental 
treatment.  The records do not reflect the occurrence of any 
injuries.  A record dated in July 1990 reflects treatment for 
moderate periodontitis.  In November 1990, tooth number 1 was 
described as being hopeless and was extracted.  

At the time the veteran submitted his current dental claim, 
regulations provided that service connection would be granted 
for disease or injury of individual teeth and the investing 
tissues, shown by the evidence to have been incurred in or 
aggravated by service.  Service connection for dental 
conditions will not be considered as having been established 
when the evidence clearly shows that the disabilities existed 
or were recorded at the time of enlistment subject to the 
provisions of paragraph (b). See 38 C.F.R. § 3.381(a).  The 
furnishing of treatment or prosthesis for noncompensable 
dental conditions during service will not be considered per 
se as aggravation of a dental condition shown to have existed 
prior to entrance into active service.  Service connection by 
aggravation will be conceded where teeth are carious 
restorable at entry, but which necessitate extraction after a 
reasonable time after entry into service.  Service connection 
by aggravation will not be conceded if the tooth at 
enlistment was classified as defective but was not 
restorable.  See 38 C.F.R. § 3.381(b).  The statutory 
presumption of soundness of condition at time of entrance 
into active service will not be applicable in cases of dental 
conditions not disabling to a compensable degree.  See 
38 C.F.R. § 3.381(d).  Treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis were defined as 
non-disabling conditions, and could be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  38 
C.F.R. § 4.149.  In other words, compensation for replaceable 
missing teeth is prohibited.  The loss of teeth can be 
compensable service connected only if such loss is "due to 
loss of substance of body of maxilla or mandible without loss 
of continuity."  See 38 C.F.R. § 4.150, Diagnostic Code 9913; 
Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

The governing regulations, 38 C.F.R. §§ 3.381 and 4.149, were 
subsequently amended.  64 Fed. Reg. 30,392-393 (June 8, 
1999).  Prior to amendments, the regulations provided, as 
38 C.F.R. § 4.149, that treatable carious teeth and 
replaceable missing teeth could be considered service-
connected solely for purposes of establishing eligibility for 
outpatient dental treatment.  This definition is retained in 
the amended regulations, but now appears at 38 C.F.R. 
§ 3.381(a) rather than at 38 C.F.R. § 4.149, which has been 
removed.  64 Fed. Reg. at 30,393. 


The current version of 38 C.F.R. § 3.381 provides that 

    (a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.
    (b) The rating activity will consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service.  
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.
    (c) In determining service connection, the condition of 
teeth and periodontal tissues at the time of entry into 
active duty will be considered.  Treatment during service, 
including filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.
    (d) The following principles apply to dental conditions 
noted at entry and treated during service:
    (1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service.
    (2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing filling 
was replaced, after 180 days or more of active service.
    (3) Teeth noted as carious but restorable at entry will 
not be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service-
connected.
    (4) Teeth noted as carious but restorable at entry, 
whether or not filled, will be service-connected if 
extraction was required after 180 days or more of active 
service.
    (5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.
    (6) Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.
    (e) The following will not be considered service-
connected for 
treatment purposes:
    (1) Calculus;
    (2) Acute periodontal disease;
    (3) Third molars, unless disease or pathology of the 
tooth developed after 180 days or more of active service, or 
was due to combat or in-service trauma; and
    (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.
    (f) Teeth extracted because of chronic periodontal 
disease will be service-connected only if they were extracted 
after 180 days or more of active service.

VA's General Counsel has held that merely to have had dental 
extractions during service is not tantamount to dental 
trauma, because trauma of teeth, even extractions, in and of 
itself, does not constitute dental trauma.  VAOPGCPREC 5-97 
(January 22, 1997).

After reviewing the entire claims file, the Board finds that 
the veteran has not presented any competent evidence showing 
that he has a dental disorder for which service-connected 
compensation may be granted.  The evidence shows that the 
veteran's missing teeth may be replaced by prosthodontics 
which would restore the masticating function of natural 
dentition.  As noted above, treatable carious teeth and 
replaceable missing teeth are not considered to be disabling 
conditions for compensation purposes.  See Simington v. West, 
11 Vet. App. 41, 44 (1998) holding that when an appellant's 
lost teeth are replaceable missing teeth the only issue is 
whether service connection for treatment purposes may be 
granted.  This is true under both the old and the new 
regulations.  The Board also notes that there is no 
indication that missing teeth resulted from damage to either 
of his jaws.  Periodontal disease is not considered to be a 
disorder for which compensation may be paid.  Accordingly, 
the Board concludes that the claim for disability 
compensation for a dental disorder, to include missing teeth 
and/or gum disease must be denied.

With respect to entitlement to treatment, legal authority 
provides for various categories of eligibility for VA 
outpatient dental treatment.  The pertinent regulation, 
38 C.F.R. § 17.161, provides as follows:

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
§ 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and 
in accordance with the applicable classification and 
provisions set forth in this section.

(a) Class I.  Those having a service-connected compensable 
dental disability or condition, may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function.  There is no time limitation 
for making application for treatment and no restriction as to 
the number of repeat episodes of treatment.

(b) Class II.  (1)(i) Those having a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place after September 30, 1981, 
may be authorized any treatment indicated as reasonably 
necessary for the one-time correction of the service-
connected noncompensable condition, but only if:  (A) They 
served on active duty during the Persian Gulf War and were 
discharged or released, under conditions other than 
dishonorable, from a period of active military, naval, or air 
service of not less than 90 days, or they were discharged or 
released under conditions other than dishonorable, from any 
other period of active military, naval, or air service of not 
less than 180 days; (B) Application for treatment is made 
within 90 days after such discharge or release; (C) The 
certificate of discharge or release does not bear a 
certification that the veteran was provided, within the 90-
day period immediately before such discharge or release, a 
complete dental examination (including dental X-rays) and all 
appropriate dental treatment indicated by the examination to 
be needed; and, (D) VA dental examination is completed within 
six months after discharge or release, unless delayed through 
no fault of the veteran. (ii) Those veterans discharged from 
their final period of service after August 12, 1981, who had 
reentered active military service within 90 days after the 
date of discharge or release from a prior period of active 
military service, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such periods of service within 90 days from the date of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within 90 days after the 
date of correction.

(2)(i) Those having a service-connected noncompensable dental 
condition or disability shown to have been in existence at 
the time of discharge or release from active service, which 
took place before October 1, 1981, may be authorized any 
treatment indicated as reasonably necessary for the one-time 
correction of the service-connected noncompensable condition, 
but only if: (A) They were discharged or released, under 
conditions other than dishonorable, from a period of active 
military, naval or air service of not less than 180 days.  
(B) Application for treatment is made within one year after 
discharge or release.  (C) VA dental examination is completed 
within 14 months after discharge or release, unless delayed 
through no fault of the veteran.

(ii) Those veterans discharged from their final period of 
service before August 13, 1981, who had reentered active 
military service within one year from the date of a prior 
discharge or release, may apply for treatment of service-
connected noncompensable dental conditions relating to any 
such prior periods of service within one year of their final 
discharge or release.  (iii) If a disqualifying discharge or 
release has been corrected by competent authority, 
application may be made within one year after the date of 
correction.

(c) Class II (a).  Those having a service-connected 
noncompensable dental condition or disability adjudicated as 
resulting from combat wounds or service trauma may be 
authorized any treatment indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.

(d) Class II(b).  Those having a service-connected 
noncompensable dental condition or disability and who had 
been detained or interned as prisoners of war for a period of 
less than 90 days may be authorized any treatment as 
reasonably necessary for the correction of such service-
connected dental condition or disability.

(e)  Class II(c).  Those who were prisoners of war for 90 
days or more, as determined by the concerned military service 
department, may be authorized any needed dental treatment.  
Class IIR (Retroactive).  Any veteran who made prior 
application for and received dental treatment from the 
Department of Veterans Affairs for noncompensable dental 
conditions, but was denied replacement of missing teeth which 
were lost during any period of service prior to his/her last 
period of service may be authorized such previously denied 
benefits under the following conditions:  (1) Application for 
such retroactive benefits is made within one year of April 5, 
1983.  (2) Existing Department of Veterans Affairs records 
reflect the prior denial of the claim.  All Class IIR 
(Retroactive) treatment authorized will be completed on a fee 
basis status.

(g) Class III.  Those having a dental condition 
professionally determined to be aggravating disability from 
an associated service-connected condition or disability may 
be authorized dental treatment for only those dental 
conditions which, in sound professional judgment, are having 
a direct and material detrimental effect upon the associated 
basic condition or disability.

(h) Class IV.  Those whose service-connected disabilities are 
rated as 100% by schedular evaluation or who are entitled to 
the 100% rate by reason of individual unemployability may be 
authorized any needed dental treatment.

(i) Class V.  A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any reasons enumerated in 
§ 17.47(g).

(j) Class VI.  Any veterans scheduled for admission or 
otherwise receiving care and services under chapter 17 of 38 
U.S.C.A. may receive outpatient dental care which is 
medically necessary, i.e., is for dental condition clinically 
determined to be complicating a medical condition currently 
under treatment.

Regarding the claim for dental treatment, the Board notes 
that treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease (pyorrhea), 
and Vincent's stomatitis are not disabling conditions, and 
may be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. § 17.161.  
38 C.F.R. § 3.381(a).  The statutory presumption of soundness 
of condition at the time of entrance into active service will 
not be applicable in cases of dental conditions not disabling 
to a compensable degree. 38 C.F.R. § 3.381(d).

In determining service-connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Teeth noted at entry as non-restorable 
will not be service-connected regardless of treatment during 
service.  38 C.F.R. § 3.381(d).

To receive VA outpatient dental treatment, a veteran must 
qualify under one of the categories of 38 U.S.C.A. 1712(b) 
and 38 C.F.R. 17.161.  Generally, veterans are eligible for a 
one-time correction of noncompensable service-connected 
dental conditions, and in the case of a veteran, such as the 
appellant, honorably discharged from active duty in April 
1992, the application for such treatment must have been filed 
within 90 days after his separation from service.  However, 
the record indicates that the veteran first applied for 
entitlement to service connection for dental disorder for 
purposes of obtaining outpatient dental treatment in June 
1996, years after final service separation.  Therefore, he is 
not entitled to the benefit sought on appeal under the 
aforementioned provisions.  

Exceptions to the general rule permit outpatient dental 
treatment for veterans with compensable service-connected 
dental conditions; former prisoners of war; those having 
dental conditions which are associated with an aggravating 
service- connected medical disability; veterans having 
service-connected conditions rated 100 percent; those having 
dental conditions which are clinically determined to be 
complicating a medical condition currently being treated by 
the VA; and certain Chapter 31 vocational rehabilitation 
trainees. Id.  Also, the significance of a finding that a 
dental condition is due to dental trauma during service is 
that the veteran may receive VA dental care for the 
condition, without the usual limitations of one-time 
treatment and timely application. 38 U.S.C.A. 1712 (West 
1991); 38 C.F.R. 17.161 (2001).  The Board notes that it is 
neither claimed nor shown that the veteran has a dental 
condition due to service trauma, that he was a prisoner of 
war, or that he has a total compensation rating.  Related 
categories of eligibility for VA dental treatment are 
inapplicable to his case.  The veteran has not alleged any 
other basis for obtaining dental treatment under 38 C.F.R. 
§ 17.161 such as having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition, or having service-connected 
disabilities which are rated as 100% by schedular evaluation 
or who are entitled to the 100% rate by reason of individual 
unemployability, etc.   Accordingly, the claim for dental 
treatment must be denied.


ORDER

1.  Service connection for disorders of the feet and ankles 
is denied.

2.  New and material evidence has not been presented to 
reopen a claim for service connection for a left knee 
disorder.  The appeal is denied.

3.  Service connection loss of teeth and gum disease, 
including periodontal disease, for the purpose of 
establishing entitlement to compensation and dental 
treatment, is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

